Appeal from a decision of the Workers’ Compensation Board, filed July 18, 1995, which ruled that there had been no change in claimant’s medical condition.
Claimant sustained a compensable back injury in March 1975. His case was closed in August 1978 following a finding of permanent partial disability and the payment of a lump-sum nonschedule adjustment in the amount of $8,000. The case was subsequently reopened based upon the representation of claimant’s treating physician that there had been a change in *769claimant’s medical condition involving, among other symptoms, an exacerbation of his back and neck pain. The Workers’ Compensation Board ruled, however, that there had been no showing of a change in claimant’s condition that was “not contemplated at the time of the adjustment” (Workers’ Compensation Law § 15 [5-b]), with the result that claimant’s case was closed. We affirm. Substantial evidence, including the negative results of an MRI test performed upon claimant’s back together with the testimony of the physician who examined claimant on behalf of the Board, supports the ruling that claimant’s medical condition had not worsened in an unanticipated manner warranting the award of additional benefits (see generally, Matter of Cordell v City of Oneida Youth Div., 146 AD2d 362).
Mikoll, J. P., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.